QUESTION:
¶ 0 May an active retired judge, with or without pay, review for a law firm, Motions for Summary Judgment and the opposing parties response and render an opinion as to the clarity, arguments and presentations as to both federal and state law, and further render an opinion as to the merits? Does it matter whether the requests arise from litigation in a county other than the one in which the judge regularly sat?
WE ANSWER:
¶ 1 No, and the county is immaterial.
DISCUSSION:
¶ 2 The answer to the question appears in the Code of Judicial Conduct under the heading "Application of the Code of Judicial Conduct".
  "A.  Anyone, whether or not a lawyer, who is an officer of a judicial system and who performs judicial function, including an officer such as an administrative law judge, magistrate, court commissioners, special master or referee, is a judge within the meaning of this Code. All judges should comply with this Code except as provided below.
 B.  Retired Judge Subject to Recall. A retired judge subject to recall who by law is not permitted to practice law is not required to comply:
  1. except while serving as a judge, with Section 4F; and
  2. at any time with Section 4E."
¶ 3 The services sought are certainly "the practice of law," and not an exempt activity as provided in the code, so both the code and law prohibit the activity.
¶ 4 Robert L. Bailey, Chairman
Robert D. Simms, Vice Chairman
Milton C. Craig, Secretary *Page 1071